
	
		I
		111th CONGRESS
		1st Session
		H. R. 1832
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Wexler (for
			 himself and Ms. Kaptur) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to limit the increase in premium costs for beneficiaries under the Medicare
		  prescription drug program to no more than the Social Security cost-of-living
		  adjustment, and to direct the Secretary of Health and Human Services to
		  negotiate lower prescription drug prices on behalf of Medicare
		  beneficiaries.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Prescription Drug
			 Affordability Act of 2009.
		2.Limiting Medicare
			 part D cost increases to the Social Security cost-of-living increase
			(a)In
			 generalSection
			 1860D–11(e)(2) of the Social Security Act (42 U.S.C. 1395w–111(e)(2)) is
			 amended by adding at the end the following new subparagraph:
				
					(E)Bid amount
				increase by no more than Social Security cost-of-living increase
						(i)In
				generalThe Secretary
				determines that the amount of the bid submitted for the plan year under
				subsection (b) is not greater than—
							(I)the amount of the
				bid approved for such plan for the previous plan year, increased by
							(II)the SS COLA
				percentage.
							(ii)Exception for a
				plan with no previous plan yearThe requirement of clause (i)
				shall not apply with respect to a plan for which there was no previous plan
				year.
						(iii)SS COLA
				percentage definedFor purposes of this subparagraph, the term
				SS COLA percentage with respect to a plan year in a calendar year
				is the percentage increase under section 215(i) in primary insurance amounts
				effective for December of the second previous calendar
				year.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to plan years beginning on or after January 1, 2010.
			3.Negotiation of
			 lower covered part D drug prices on behalf of Medicare beneficiaries
			(a)Negotiation by
			 HHSSection 1860D–11 of the
			 Social Security Act (42 U.S.C. 1395w–111) is amended by striking subsection (i)
			 (relating to noninterference) and inserting the following:
				
					(i)Negotiation of
				Lower Drug Prices
						(1)In
				generalNotwithstanding any
				other provision of law, the Secretary shall negotiate with pharmaceutical
				manufacturers the prices (including discounts, rebates, and other price
				concessions) that may be charged to PDP sponsors and MA organizations for
				covered part D drugs for part D eligible individuals who are enrolled under a
				prescription drug plan or under an MA–PD plan.
						(2)No change in
				rules for formularies
							(A)In
				generalNothing in paragraph
				(1) shall be construed to authorize the Secretary to establish or require a
				particular formulary.
							(B)ConstructionSubparagraph (A) shall not be construed as
				affecting the Secretary's authority to ensure appropriate and adequate access
				to covered part D drugs under prescription drug plans and under MA–PD plans,
				including compliance of such plans with formulary requirements under section
				1860D–4(b)(3).
							(3)ConstructionNothing in this subsection shall be
				construed as preventing the sponsor of a prescription drug plan, or an
				organization offering an MA–PD plan, from obtaining a discount or reduction of
				the price for a covered part D drug below the price negotiated under paragraph
				(1).
						(4)Semi-annual
				reports to the CongressNot
				later than July 1, 2009, and every six months thereafter, the Secretary shall
				submit to the Committees on Ways and Means, Energy and Commerce, and Oversight
				and Government Reform of the House of Representatives and the Committee on
				Finance of the Senate a report on negotiations conducted by the Secretary to
				achieve lower prices for Medicare beneficiaries, and the prices and price
				discounts achieved by the Secretary as a result of such
				negotiations.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act and
			 shall first apply to negotiations and prices for plan years beginning on
			 January 1, 2010.
			
